Citation Nr: 1628521	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  10-26 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial increased rating greater than 10 percent for right knee patellofemoral syndrome (PFS).  

2.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected right knee disability.  

	
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran had active service from June 1996 to February 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Augusta, Maine, Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction now lies with the Pittsburgh, Pennsylvania RO.  

A review of the record shows that a claim for service connection for a left knee disorder was previously denied on a direct basis in an unappealed rating action entered in September 2002.  The fact that the Veteran has since raised an additional theory of causation (i.e., that his left knee disability is secondary to his now service-connected right knee disability) does not operate to transform his previously denied claim into a new one.  See, e.g., Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008); Velez v. Shinseki, 23 Vet. App. 199, 206 (2009); Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  Indeed, after considering this alternate theory, the RO readjudicated the left knee issue in a January 2012 supplemental statement of the case.  

The Board considered the issue of reopening the claim for service connection for a left knee disorder, and in January 2014, the Board reopened the claim for service connection for a left knee disorder, and remanded the issue for further development.  The issue of an initial rating greater than 10 percent for the right knee disability was also remanded in January 2014 for further development.  


FINDINGS OF FACT

1.  Considering his complaints of pain, weakness, and instability, the Veteran's right knee PFS, does not result in limited flexion to 30 degrees or extension limited to 15 degrees; and, there is no evidence of locking, ankylosis, recurrent subluxation or lateral instability, removal of semilunar cartilage, impairment of the tibia and fibula; or, x-ray evidence of arthritis.  

2.  The competent and credible evidence fails to show that the Veteran's left knee disorder is due to service, or due to, caused by, or aggravated by his service-connected right knee PFS and chondromalacia.  


CONCLUSIONS OF LAW

1.  The criteria for an initial increased disability rating in excess of 10 percent or for a separate rating for right knee PFS have not been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A (West 2014); 38 C.F.R. § 4.71a , Diagnostic Codes 5003, 5024, 5256, 5257, 5258, 5259, 5260, 5261 (2015).  

2.  A left knee disorder was not incurred in or aggravated by service, nor is it secondary to the service-connected right knee PFS.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

This appeal arises from disagreement with an initial 10 percent disability rating following the grant of service connection for a right knee disability in the appealed November 2009 rating action.  The United States Court of Appeals for Veterans Claims (Court) has held that once service connection is granted, the claim is substantiated, any deficiency in the notice required by the VCAA is not prejudicial and further VCAA notice is not required.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Dingess, supra.  The United States Court of Appeals for the Federal Circuit has also held that additional VCAA notice is not required when there is an appeal from an initial grant of service connection.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An adequate VCAA notice letter was sent to the Veteran in July 2009.  Thus, in view of the foregoing case precedent, the Board finds that no further VCAA notice was required once VA awarded service connection for a right knee disability in the appealed November 2009 rating action.  

There is also an appeal from disagreement with the denial of service connection for a left knee disorder due to service and in the alternative, secondary to the Veteran's service-connected right knee PFS.  The VCAA duty to notify was satisfied by way of July 2009 and July 2011 letters sent to the Veteran.  The letters fully addressed all notice elements in these matters.  They informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The RO also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The RO effectively satisfied the notice requirements with respect to the service connection issue on appeal.   

Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's identified private treatment records have been obtained and associated with the record.  An October 2009 VA examination was performed.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination did not address service connection, secondary to service connected right knee PFS, based on aggravation.  The Board remanded both claims on appeal in January 2014, for further development.   In March 2014, additional evidence to support the claims was requested from the Veteran.  He did not reply to this request.  The Veteran was scheduled for a VA examination of his right and left knee disabilities in May 2014, but the VA examination was canceled by VA.  In July 2014, the Pittsburgh VAMC made an attempt to call the Veteran on two different telephones for an 8 day period to no avail.  Messages were left, and he did not return the calls.  As such, the adjudication of the initial rating claim and the service connection claim must be based on the evidence that is of record.  See 38 C.F.R. § 3.655(a), (b) (2015).  In view of the foregoing, the Board finds that there has been substantial compliance with the Board's remand directives concerning the matter adjudicated herein.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  

The Veteran was offered a Board hearing in connection with this appeal and he declined.  

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Right Knee patellofemoral syndrome

The Veteran asserts that his right knee PFS is more severe than the current evaluation reflects.  He continues to complain of right knee pain.  

The Board has thoroughly reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2015). 

VA must assess the level of disability and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 11 (1999); see Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 .

When evaluating musculoskeletal disabilities based on limitation of motion, such as the Veteran' service-connected right knee disability, a higher rating must be considered where the evidence demonstrates functional loss due to pain, weakness, excess fatigability, or incoordination, pursuant to 38 C.F.R. §§ 4.40 and 4.45, if such factors are not contemplated in the relevant rating criteria.  The diagnostic codes pertaining to range of motion do not subsume 38 C.F.R. §§ 4.40  and 4.45.  Additionally, the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 20 (1995).  

The Veteran's right knee disability is currently rated by analogy under Diagnostic Code 5299-5024.  In evaluating the Veteran's current level of disability, the Board will consider all applicable Diagnostic Codes.  

Under Diagnostic Code 5024, tenosynovitis is to be rated on limitation of motion of affected parts, as arthritis, degenerative, except gout which will be rated under Diagnostic Code 5002.  

Under Diagnostic Code 5003, degenerative changes established by x-ray findings are rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion.  

Under Diagnostic Code 5260, limitation of flexion of the knee to 60 degrees is noncompensable.  Limitation of flexion of the knee to 45 degrees warrants a 10 percent rating.  Limitation of flexion of the knee to 30 degrees warrants a 20 percent rating.  Limitation of flexion of the knee to 15 degrees warrants a 30 percent rating.  

Under Diagnostic Code 5261, limitation of extension of the knee to 5 degrees warrants a zero percent or noncompensable rating.  Limitation of extension of the knee to 10 degrees warrants a 10 percent rating.  Limitation of extension of the knee to 15 degrees warrants a 20 percent rating.  Limitation of extension of the knee to 20 degrees warrants a 30 percent rating.  Limitation of extension to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  

Under Diagnostic Code 5256, a 30 percent rating is warranted for ankylosis of the knee with favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating is warranted for ankylosis of the knee with flexion between 10 degrees and 20 degrees.  

Under Diagnostic Code 5257, a 10 percent rating is warranted for slight knee impairment, that is, recurrent subluxation or lateral instability.  A 20 percent rating is assigned for a moderate degree of impairment, and a maximum rating of 30 percent is assigned for severe impairment.  

Under Diagnostic Code 5258, a 20 percent rating is warranted for cartilage, semilunar, dislocated, with frequent episodes of locking, pain, and effusion into the joint.  The 20 percent rating is the only rating available under Diagnostic Code 5258.  

Diagnostic Code 5259 provides that a 10 percent rating is warranted for surgically removed cartilage that is symptomatic.  A semilunar cartilage is one of the menisci of the knee joint.  A 10 percent rating is also the highest schedular evaluation allowed under Diagnostic Code 5259.  

Under Diagnostic Code 5262, pertaining to impairment of the tibia and fibula, malunion with slight knee or ankle disability warrants a 10 percent rating; malunion with moderate knee or ankle disability warrants a 20 percent rating; malunion with marked knee or ankle disability warrants a 30 percent rating; and nonunion of the tibia and fibula, with loose motion, requiring brace warrants a maximum 40 percent rating.  38 C.F.R. § 4.71a.  

Normal range of motion of the knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  

VA's General Counsel  has provided guidance concerning increased rating claims for knee disabilities.  In VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997), it was held that a veteran who has arthritis and instability of the knee might be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating must be based upon additional disability.  When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 in order to obtain a separate rating for arthritis.  

In VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998), the VA General Counsel  clarified that when a veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on X-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or Diagnostic Code 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.  

 More recently, the VA General Counsel held that separate ratings could be provided for limitation of knee extension and flexion under Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004). 

At the outset, the Board notes that the evidence does not support an award for an initial increased rating for the right knee under Diagnostic Code 5256 for ankylosis of the knee; Diagnostic Code 5259 for symptomatic removal of semilunar cartilage; Diagnostic Code 5262 for impairment of tibia and fibula, or; Diagnostic Code 5263 for genu recurvatum as none of these disabilities have been demonstrated upon VA examination performed in October 2009.  38 C.F.R. § 4.71a , Diagnostic Codes 5256, 5259, 5262, 5263 (2015).  

The Veteran's right knee PFS is currently evaluated as 10 percent disabling by analogy under Diagnostic Code 5299-5024 for tenosynovitis, which is rated under limitation of motion of affected parts, as arthritis, degenerative.  

In July 2009, several buddy statements were submitted on behalf of the Veteran's claim.  One person stated that he worked with the Veteran for two months and had seen the difficulty he had with his right knee.  He stated that the Veteran always had a limp which became worse throughout the day until he had difficulty walking.  Another friend indicated that the Veteran had difficulty with his knee (not indicating which one), problems bending, picking up boxes, and he walked with a severe limp.  His neighbor stated that he had difficulty carrying groceries into his house, and always walked with a limp.  It was noted that his children were unable to sit on his lap because of the pressure.  Additionally, a final statement indicated that the Veteran had problems walking up and down the stairs, and difficulty sleeping because of the pain of his knee (did not indicate which knee).  

In August 2009, the Veteran was seen at Greater Pittsburgh Orthopaedic Associates with complaints regarding his painful knees, right more than left.  He stated that he continued to have the knee pain since service and that it was worse with activity, requiring him to abandon running and other physical sports.  He began to have a sense of crepitus in both knees, but more severe in the right than the left.  There was no buckling or locking, no clear swelling, with pain high localized around the kneecaps.  He had no symptoms consistent with dislocation or subluxation.  Physical examination revealed unremarkable toe/heel reciprocal gait.  On the day of the examination, he was in no obvious pain.  There was no effusion, synovitis, deformity, or tenderness of either knee.  Flexion of both legs was 0 degrees beyond 120 degrees.  X-rays of the right knee were normal.  The diagnosis was apparent chondromalacia patellae both knees or patellofemoral syndrome.  

The Veteran underwent VA examination in October 2009.  The medical history indicated that the Veteran had numerous evaluations of right knee pain, starting in 1999.  He was diagnosed with varus stress to the right knee and chronic right patellofemoral syndrome.  He had a follow-up MRI which showed mild effusion.  There was no degenerative process.  There was no ACL or MCL tear of the ligament.  He did cite a dislocation with popping, self-resolving and self-limiting.  After service, he worked a long period of time as a contractor, and at the time of the examination, he worked several months for Target, part-time stocking shelves.  He was ordered physical therapy at one point, but the Veteran cited his health insurance would not pay for the physical therapy.  The Veteran complained of a constant, dull ache at the patella region with pain rating 4/10 on the pain scale.  He stated he had daily flares.  If standing, it was a sharp, tightening-type pain, cutting through the patella with pain rating 7/10 on the pain scale.  He stated carrying his backpack caused a dull to sharp sensation with 10/10 pain.  He cited weakness, giving way, buckling, and falling up and down steps with no significant injury.  He complained of a locking sensation with movement.  He cited limitation of motion and functional impairment during flare-up.  Limiting factor was pain.  He denied the use of a cane, crutch, brace, or corrective shoes.  He denied discoloration.  He denied inflammatory arthritis or constitutional symptoms.  He denied effects on his activities of daily living.  He denied prosthetic or prosthetic implant.  

Physical examination revealed the Veteran ambulated into the examination room wearing loafers with normal shoe wear.  He used no assistive device.  He had a normal gait.  He complained of right knee discomfort.  There was no redness, swelling, or edema of the right knee.  There were no bony prominences or musculature noted.  Upon palpation, he complained of pain at the medial and posterior patella.  His knee was cool to touch.  The Veteran had 4/10 pain prior to beginning range of motion.  Full weightbearing extension was 0 degrees.  There was no increased pain.  Flexion was 0 to 140 degrees with no increased pain.  Repetitive range of motion did not change degrees, not cause further pain, incoordination, instability, weakness, or easy fatigability.  There were no limiting factors, no flare-ups, muscle atrophy, weakness, paralysis, or contracture.  Medial and lateral collateral ligaments were intact.  Medial and lateral meniscus was intact.  Right knee x-ray was normal.  The diagnosis was patellofemoral syndrome and chondromalacia, right knee.  

In October 2009, the Veteran underwent physical therapy at Greater Pittsburgh Orthopaedic Association, 2 to 3 days per week, for 6 weeks.  From November 2009 to December 2009, he received physical therapy at the Center for Rehab Services.  By December 2009, it was noted that the Veteran's pain levels remained the same.  There was audible crepitus with compression of the patella.  

As noted above, under Diagnostic Code 5003, a 10 percent evaluation is assigned for the aforementioned signs and symptoms.  In this case, the Veteran has subjectively complained of pain in the knees.  The October 2009 VA examiner found that the Veteran suffered from no meniscal conditions or procedures, and also had no instability, effusion, weakness, or fatigability of the right knee.  The Veteran had an essentially normal right knee examination without swelling or severe crepitus but with subjective complaints of pain that were not explained by the examination or x-ray findings.  To the extent that the medical evidence has not shown any meniscus abnormality, there is no indication that this has resulted in symptoms other than those already compensated by the Veteran's currently assigned evaluation, namely pain.  The Board does not find the Veteran's right knee disability to more closely approximate the criteria for a 20 percent rating under Diagnostic Code 5258.  

The Board also finds that the preponderance of the evidence of record is against higher or additional separate ratings for the service-connected right knee PFS under other diagnostic codes.  As to Diagnostic Code 5257 for findings of recurrent subluxation or lateral instability of the knee, a 10 percent evaluation for mild symptoms or a higher 20 percent evaluation for moderate symptoms is not warranted at any time during the claim.  Here, while the Veteran stated that he experienced right knee weakness and instability, no medical evidence shows that he has right knee instability or subluxation.  The objective medical evidence outweighs the Veteran's subjective complaints, and no rating under Diagnostic Code 5257 is warranted.  

The Board notes that separate ratings may be assigned for the service-connected right knee disability under Diagnostic Codes 5257 and 5003 where there is recurrent subluxation or lateral instability and x-ray evidence of arthritis.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9- 98.  Here, and as discussed in the preceding paragraph, there is no evidence that the Veteran has instability in the right knee.  There is also no x-ray evidence of right knee arthritis.  Thus, separate ratings are not for application.

The Board also finds that the preponderance of the evidence of record is against a 20 percent rating for the right knee under Diagnostic Codes 5260 and 5261, the diagnostic codes used to evaluate limitation of flexion and extension of the knee, respectively.  As noted above, 20 percent ratings under these diagnostic codes require evidence of limitation of flexion and extension of the right knee to 30 and 15 degrees, respectively.  This has not been demonstrated in this case.  In August 2009, flexion was stable and was accomplished from 0 to beyond 120 degrees.  At the October 2009 VA examination, right knee flexion was not limited, accomplishing 140 degrees.  Extension was normal (zero degrees) at all times during the rating period.  Thus, in view of the foregoing, higher 20 percent disability ratings for right knee flexion and extension are not warranted under Diagnostic Codes 5260 and 5261.  

As noted above, under VAOPGCPREC 9-04, separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same joint.  However, as noted above, there is no compensable loss of flexion or extension of the right knee at any time during the claim.  That is, the record does not reflect limitation of flexion to 45 degrees or less or limitation of extension to 10 degrees or more of the right knee as contemplated by compensable evaluations under Diagnostic Codes 5260 and 5261, respectively.  In fact, the record does not show that the level of limitation of motion contemplated by even noncompensable limitation of flexion (60 degrees) or limitation of extension (5 degrees) was met at any time during the claim under these codes.  

The Board has also considered the effect of pain and weakness in evaluating the Veteran's right knee disability. 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evidence of record reveals complaints of right knee pain with no evidence of any additional limitation in range of motion following repetitive-use testing during the October 2009 VA examination.  Although the Board is required to consider the effect of pain when making a rating determination, which has been done in this case, it is important to emphasize that the rating schedule does not provide a separate rating for pain.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Even when considering the Veteran's complaints of pain, the criteria for a higher rating based on the Veteran's range of motion for the right knee is not met.  Any additional functional limitation as a result of flare-ups is contemplated in the currently assigned 10 percent evaluation.  

Moreover, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation on the particular range of motion.  The Court specifically discounted the notion that the highest disability ratings are warranted under Diagnostic Codes 5260 and 5261 where pain is merely evident as it would lead to potentially "absurd results."  Id. at 10-11 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)).  As noted above, despite the Veteran's subjective complaints of right knee pain, he demonstrated 120 and 140 degrees of flexion of the right knee at the August 2009 and October 2009 examinations, respectively, and full extension even with repetitive range of motion testing at all times.  Thus, even in contemplation of the tenets of 38 C.F.R. §§ 4.40 and 4.45, the Board finds the above evidence does not support an increased 20 percent evaluation or a separate evaluation for the service-connected right knee disability at any time during the appeal period.  

The Board has considered the Veteran's statements that his right knee PFS is worse than reflected by the current rating.  Consideration has been given to the statements of the Veteran.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").   

The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his right knee disability according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's right knee disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent findings in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which the disability is evaluated.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  Therefore, an increased initial rating for right knee PFS is not warranted beyond the 10 percent rating which is currently assigned for the entirety of the appellate period.  

Other Considerations

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the severity of the Veteran's right knee PFS.  Specifically, the pain, and limitation of motion have been considered by the rating criteria.  Moreover, there is no showing that the right knee disability has caused marked interference with employment or has caused frequent periods of hospitalization.  

Also, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Section 3.321(b)(1) performs a gap-filling function, accounting for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  The Veteran is not service connected for any other disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

As such, an initial increased rating in excess of 10 percent for right knee PFS is not warranted at any time during the appellate period.  

Service Connection 

The Veteran asserts that he has a left knee disorder due to service.  He also claims, in the alternative, that his left knee disorder is a result of his service-connected right knee PFS.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014). 

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d) (2015).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen  v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).  

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability, not to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(a) (2015); see also Allen v. Brown, 7 Vet.App. 439, 448 (1995).  Under the current version of 38 C.F.R. § 3.310, VA will not concede such aggravation unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation and by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The RO will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (rating schedule) and determine the extent of aggravation by deducting the baseline level of severity as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(a) (2015). 

In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102 (2015).  

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service treatment records show that in July 1999, the Veteran was treated for his right knee disability.  It was noted that there was crepitus of both knees at that time.  The examiner only gave a diagnosis related to the right knee.  All other service treatment records, to include the Veteran's separation examination, were devoid of findings, treatment, or diagnosis for a left knee disorder.  

In July 2009, several buddy statements were submitted on behalf of the Veteran's claim.  All related their knowledge of the Veteran's limp and his complaints of knee problems.  None addressed the origin or etiology of the Veteran's left knee disorder.  

In August 2009, the Veteran was seen at Greater Pittsburgh Orthopaedic Associates with complaints regarding his painful knees, right more than left.  He stated that he continued to have the knee pain since service and that it was worse with activity, requiring him to abandon running and other physical sports.  Some time later, he developed a similar, if less severe, pain in his contralateral knee.  He began to have a sense of crepitus in both knees, but more severe in the right than the left.  There was no buckling or locking, no clear swelling, with pain high localized around the kneecaps.  He had no symptoms consistent with dislocation or subluxation.  Physical examination revealed unremarkable toe/heel reciprocal gait.  On the day of the examination, he was in no obvious pain.  There was no effusion, synovitis, deformity, or tenderness of either knee.  Flexion of both legs was 0 degrees beyond 120 degrees.  X-rays of the right knee were normal.  The diagnosis was by history and symptoms apparent chondromalacia patellae both knees or patellofemoral syndrome.  

In October 2009, the Veteran underwent physical therapy for bilateral chondromalacia at Greater Pittsburgh Orthopaedic Association, 2 to 3 days for 6 weeks.  From November 2009 to December 2009, he received physical therapy at the Center for Rehab Services.  By December 2009, it was noted that the Veteran's pain levels remained the same.  There was audible crepitus with compression of both patella.  

In July 2011 the Veteran underwent a VA examination of the left knee.  He claimed that his left knee was caused by or a result of his service-connected right knee PFS.  At the time of the examination, the Veteran reported that his left knee began to be an issue 2 years prior.  He complained to his primary care physician, who ordered naproxen.  No x-ray or MRI was ordered.  He stated naproxen kept the swelling down, as well as the pain.  He related he had physical therapy, but it did not help.  He reported daily pain in the left knee with stiffness at a 3/10 when he awakened in the morning.  At times, his pain level could get to 8/10, but generally with the use of naproxen, it stayed at 3/10.  He denied redness or increased temperature.  He denied giving out, locking up, instability, flares of pain, or periods of incapacitation.  Physical examination of the left knee revealed the joint to be cool to touch.  No erythema, no increased temperature.  Flexion was 0 to 140 degrees with pain.  Extension was full and normal.  There was slight pain to deep palpation of the joint in the medial slot beside the kneecap.  There was no instability.  Repetitive range of motion did not increase pain or demonstrate weakness, fatigue, lack of endurance, lack of coordination, or any decrease in degrees of range of motion.  X-rays of the left knee showed a normal left knee joint without any significant soft tissue, skeleton, or joint space abnormalities.  The diagnosis was left knee pain by Veteran's report only with no radiographic clinical evidence to support a diagnosis.  The examiner provided a medical opinion which stated that there was no medical evidence of a left knee condition other than subjective complaints of pain.  There was normal gait and no left leg length discrepancy.  There was no condition of the left knee that would be directly or approximately the result of his service-connected right knee PFS/chondromalacia.  There was no medical evidence that supported that PFS/chondromalacia in one knee would cause a knee condition in the opposite knee.  

Service treatment records are devoid of findings, treatment, or diagnosis for a left knee disorder.  Indeed, the Veteran reports that his left knee disorder had its onset after service, indicating in his July 2011 VA examination report that the left knee disorder began 2 years prior to the examination.  There is no evidence establishing an etiological link between the Veteran's active service and his claimed left knee disorder.  Entitlement to service connection for a left knee disorder on a direct basis (38 C.F.R. § 3.303) is, therefore, not warranted.  

 The Veteran does not argue the contrary.  Rather, he asserts that he has a left knee disorder due to his service-connected right knee PFS.  

 In order to establish service connection for a claimed disability on a secondary basis, there must be: (1) medical evidence of a current disability; (2) a service-connected disability; and (3) evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin, supra. 

 With respect to Wallin element (1), the record does not show that there is a left knee disorder due to or the result of a service-connected right knee PFS.  Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2014); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board notes the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, however, the Veteran has not presented evidence to VA of a left knee disorder.  Although the August 2009 examiner stated that the Veteran had chondromalacia patella of both knees or patellofemoral syndrome, he also indicated that this was by history of the Veteran of his claimed symptoms.  The examiner did not address any clinical evidence of the stated diagnosis.  Specifically, the July 2011 VA examiner stated that there was no evidence of a left knee disorder other than the Veteran's subjective complaints of pain.  A diagnosis of pain is not a disability for which service connection may be awarded.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001) (indicating that pain, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  Moreover, the examiner did not opine that the pain in the left knee reported by the Veteran was due to or aggravated by his service-connected right knee PFS.  Quite the contrary, he did not attribute these complaints to the service-connected right knee PFS at all, on either a secondary causation or secondary aggravation basis.

Absent the Veteran's personal statements, there is no evidence that he currently has a diagnosed disability of the left knee.  In this regard, the Board notes that the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  None of the three examples identified in Davidson/Jandreau has been established.  

Thus, since the evidence does not show that the Veteran presently has a left knee disorder due to service or the service-connected right knee PFS, or aggravated thereby, there is no basis upon which to grant service connection on a direct or secondary basis.  Service connection for a left knee disorder is not warranted.   


ORDER

An initial increased rating for right knee PFS greater than 10 percent is denied.  

Entitlement to service connection for a left knee disorder, to include as secondary to service-connected right knee disability, is denied.  



___________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


